DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	
Claim Rejections - 35 USC § 112
2. 	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 is indefinite as it is unclear as to the direction of the longitudinal direction with respect to the battery. It is unclear if the applicant is referring to the length L1 in Figure 4 or the vertical length in Figure 1, which would be the length of the battery. Applicant has not specified the direction with respect to the battery. The longitudinal direction will be taken as the length in L1. Revision is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 9, 10 and 14-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US 20110223448-hereinafter Kim).

Regarding claim 1, Kim teaches a cell comprising a cell body ([0014] electrode assembly 10); and 
a packaging pouch configured to accommodate the cell body therein ([0048] case 45/25 and receiving portion 45a/25a), the packaging pouch comprising a seal portion ([0048] junction portion 45b/25b and sealing layer in the junction portion),
wherein the seal portion comprises a sealed area (Figure 6), and the sealed area defines a cavity therein (Figure 6 buffering space 35).

Regarding claim 2, Kim teaches all of the claim limitations as set forth in claim 1. Kim further teaches wherein the packaging pouch comprises:
a first casing, the first casing comprises a first bonding layer (Figure 3; First casing 25 on top with sealing layer 26); and
a second casing, the second casing comprises a second bonding layer (Figure 3; second casing 25 on bottom with sealing layer 26),

and a gap is defined between at least a part of the first bonding layer and the second bonding layer so as to define the cavity (Figure 4; buffering space 35 is read as the cavity).
Regarding claim 3, Kim teaches all of the claim limitations of claim 2 above. Kim further teaches wherein the sealed area comprises:
a first sealed segment (Figure 4; first sealed segment defined as 32 with a width of W2);
a second sealed segment connected with the first sealed segment (Figure 4; second sealed segment defined by the portion between W2 and W1 and contains the buffering area 35), the cavity is disposed in the second sealed segment (Figure 4; buffering area 35 in the second sealed segment area);
and a third sealed segment connected with the accommodating space and arranged between the cell body and the second sealed segment (Figure 4; third sealed segment defined by 31 and W1; Figure 2, 31 opens up the accommodating space).

Regarding claim 9, Kim teaches all of the claim limitations of claim 2 above. Kim further teaches wherein the sealed area comprises:
a first sealed segment (Figure 4; first sealed segment defined as 32 with a width of W2); and
a glue-overflow area arranged between the cell body and the first sealed segment (Figure 4; glue-overflow area defined by the portion between W2 and W1 and contains the buffering area 35), the cavity is disposed in the glue-overflow area (Figure 4; buffering area 35 in the glue-overflow area).

Regarding claim 10, Kim teaches all of the claim limitation of claim 9 above. Kim further teaches (Kim Figure 8) of a glue-overflow area comprising:
a second sealed segment connected with the first sealed segment (Kim second sealed segment 53e, Figure 8);
a third sealed segment connected with the second sealed segment (Kim Figure 8 third segment 53b), the second sealed segment is arranged between the first sealed segment and the third sealed segment (Kim Figure 8);
a fourth sealed segment connected with the third sealed segment (Kim Figure 8, fourth sealed segment 53d);
and a fifth sealed segment connected with the accommodating space ( Kim Figure 8, 53a), the fourth sealed segment is arranged between the third sealed segment and the fifth sealed segment (Kim Figure 8),
wherein the second sealed segment and the fourth sealed segment each define the cavity therein (Kim Figure 8, second and fourth sealed segments 53e and 53d having cavities).

Regarding claim 14, Kim teaches all of the claim limitations of claim 1 above. Kim further teaches wherein the cavity is continuous (Figure 2; cavity is continuous along the edge).

Regarding claim 15, Kim teaches all of the claim limitations of claim 1 above. Kim further teaches wherein the cavity is discontinuous (Figure 8; cavity is discontinuous in the middle by the presence of strip 53b).

Regarding claim 16, Kim teaches a battery, comprising: a cell, the cell comprising:
a cell body ([0014] electrode assembly 10); and 

wherein the seal portion comprises a sealed area (Figure 6), and the sealed area defines a cavity therein (Figure 6 buffering space 35).

Regarding claim 17, Kim teaches all of the claim limitations as set forth in claim 16. Kim further teaches wherein the packaging pouch comprises:
a first casing, the first casing comprises a first bonding layer (Figure 3; First casing 25 on top with sealing layer 26); and
a second casing, the second casing comprises a second bonding layer (Figure 3; second casing 25 on bottom with sealing layer 26),
wherein the first bonding layer and the second bonding layer are bonded to form the sealed area (Figure 3; sealing layer 26 can act as the sealant for both layers and are bonded to each other) and define an accommodating space for accommodating the cell body (Figure 3, electrode assembly 10 is accommodated between the sealed sections),
and a gap is defined between at least a part of the first bonding layer and the second bonding layer so as to define the cavity (Figure 4; buffering space 35 is read as the cavity).

Regarding claim 18, Kim teaches all of the claim limitations of claim 17 above. Kim further teaches wherein the sealed area comprises:
a first sealed segment (Figure 4; first sealed segment defined as 32 with a width of W2);

and a third sealed segment connected with the accommodating space and arranged between the cell body and the second sealed segment (Figure 4; third sealed segment defined by 31 and W1; Figure 2, 31 opens up the accommodating space).

Regarding claim 19, Kim teaches all of the claim limitations of claim 17 above. Kim further teaches wherein the sealed area comprises:
a first sealed segment (Figure 4; first sealed segment defined as 32 with a width of W2); and
a glue-overflow area arranged between the cell body and the first sealed segment (Figure 4; glue-overflow area defined by the portion between W2 and W1 and contains the buffering area 35), the cavity is disposed in the glue-overflow area (Figure 4; buffering area 35 in the glue-overflow area).
is disposed in the glue-overflow area (Figure 4; buffering area 35 in the glue-overflow area).

Regarding claim 20, Kim teaches all of the claim limitation of claim 19 above. Kim further teaches (Kim Figure 8) of a glue-overflow area comprising:
a second sealed segment connected with the first sealed segment (Kim second sealed segment 53e, Figure 8);
a third sealed segment connected with the second sealed segment (Kim Figure 8 third segment 53b), the second sealed segment is arranged between the first sealed segment and the third sealed segment (Kim Figure 8);
a fourth sealed segment connected with the third sealed segment (Kim Figure 8, fourth sealed segment 53d);

wherein the second sealed segment and the fourth sealed segment each define the cavity therein (Kim Figure 8, second and fourth sealed segments 53e and 53d having cavities).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 20110223448-hereinafter Kim).

Regarding claim 4, Kim teaches all of the claim limitations of claim 3 above. Kim teaches wherein the width W1 of the second sealed segment 31 is larger than a width of the first sealed segment 32 (Kim [0038]), however, the widths of each segment (as shown in Figure 8) can be adjusted based on the desired effect ([0056-0058]). Therefore, a skilled artisan can adjust the parameters of the lengths of the sealing portions to get a desired effect.
 “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective 
In this case, Kim teaches “the opening time difference may set to be large to permit emergency battery operations, and the block portions may be set to be almost simultaneously opened, in order to minimize opening impact. In other words, the amount of pressure at which each of the block portions 53a, 53b, and 53c opens can be set individually” thus making the size of W1 and W2 adjustable.


Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 20110223448-hereinafter Kim) as applied to claim 3 above, and further in view of Kong (US 20140370372) and Yoo et al. (US 20170012252-hereinafter Yoo).

Regarding claim 5, Kim teaches all of the claim limitations of claim 3 above. Kim fails to teach the thickness and the ratios of the sealing segments and the cavity.
Kong discloses a pouch type battery having a sealed edge. Kong teaches wherein the thickness of the sealed segment increases toward the accommodating part (Kong Figure 1) such that the sealing part is not attached to the separator and the pouch stability is enhanced and increased (Kong [0046-0047]).
 Therefore, it would have been obvious to a skilled artisan as of the effective filing date to adjust the thickness of the first and second sealed segment of Kim’s such that the second sealed segment is thicker than the first sealed segment to increase the stability of the seal and case.
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective 
In this case, Kim teaches “the opening time difference may set to be large to permit emergency battery operations, and the block portions may be set to be almost simultaneously opened, in order to minimize opening impact. In other words, the amount of pressure at which each of the block portions 53a, 53b, and 53c opens can be set individually” thus making the size of W1 and W2 adjustable.

Additionally, Yoo discloses a battery cell having an outer edge sealed portion. Yoo teaches (Yoo Figures 4 and 5) that the welded portion 232, relating to the sealed portion, is thinner than the non-welded portion 231, relating to the cavity, and the thickness of a third sealed segment is the same thickness of the first sealed segment (Yoo Figure 4 and 5; T1/T4=1). Yoo teaches that the widths of the sealed lines can be adjusted to receive a desired effect (Yoo [0061];[0064]).
Therefore, it would have been obvious to a skilled artisan as of the effective filing date to incorporate the teachings of Yoo’s into Kim’s sealing battery by adjust the thickness of the cavity and the sealed segments such that a desired result is achieved.
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
In this case, Kim teaches “the opening time difference may set to be large to permit emergency battery operations, and the block portions may be set to be almost simultaneously opened, in order to minimize opening impact. In other words, the amount of pressure at which each of the block portions 53a, 53b, and 53c opens can be set individually” thus making the size of W1 and W2 adjustable.


Regarding claim 6, Kim teaches all of the claim limitations of claim 3 above. Kim fails to teach the ratio of longitudinal section area of the sealed segments.
Kong discloses a pouch type battery having a sealed edge. Kong teaches wherein the thickness of the sealed segment increases toward the accommodating part (Kong Figure 1) such that the sealing part is not attached to the separator and the pouch stability is enhanced and increased (Kong [0046-0047]).
 Therefore, it would have been obvious to a skilled artisan as of the effective filing date to adjust the thickness or length of the first and second sealed segment of Kim’s such that the second sealed segment is thicker than the first sealed segment to increase the stability of the seal and case and to achieve the desired area ratio. A skilled artisan would recognize that changing the thickness of the sealing members would change the sealed area and both parameters can be adjusted to get the desired effect.
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
In this case, Kim teaches “the opening time difference may set to be large to permit emergency battery operations, and the block portions may be set to be almost simultaneously opened, in order to minimize opening impact. In other words, the amount of pressure at which each of the block portions 53a, 53b, and 53c opens can be set individually” thus making the size of W1 and W2 adjustable.


Additionally, Yoo discloses a battery cell having an outer edge sealed portion. Yoo teaches (Yoo Figures 4 and 5) that the welded portion 232, relating to the sealed portion, is thinner than the non-welded portion 231, relating to the cavity, and the thickness of a third sealed segment is the same thickness of the first sealed segment (Yoo Figure 4 and 5; T1/T4=1). Yoo teaches that the widths of the sealed lines can be adjusted to receive a desired effect (Yoo [0061];[0064]).
Therefore, it would have been obvious to a skilled artisan as of the effective filing date to incorporate the teachings of Yoo’s into Kim’s sealing battery by adjust the thickness and areas of the cavity and the sealed segments such that a desired result is achieved. A skilled artisan would recognize that changing the thickness of the sealing members would change the sealed area and both parameters can be adjusted to get the desired effect.
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
In this case, Kim teaches “the opening time difference may set to be large to permit emergency battery operations, and the block portions may be set to be almost simultaneously opened, in order to minimize opening impact. In other words, the amount of pressure at which each of the block portions 53a, 53b, and 53c opens can be set individually” thus making the size of W1 and W2 adjustable.


Claim 7 and 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 20110223448-hereinafter Kim) as applied to claim 3 and 10 above, and further in view of Kong (US 20140370372).

Regarding claim 7, Kim teaches all of the claim limitation of claim 3 above. Kim fails to teach wherein in a direction approaching the accommodating space, a thickness of the first sealed segment increases gradually. 
Kong discloses a pouch type battery having a sealed edge. Kong teaches wherein the thickness of the sealed segment increases toward the accommodating part (Kong Figure 1) such that the sealing part is not attached to the separator and the pouch stability is enhanced and increased (Kong [0046-0047]).
 Therefore, it would have been obvious to a skilled artisan as of the effective filing date to incorporate the teachings of Kong into Kim’s sealing portion so that the thickness of the sealing members increases towards the accommodating part such that stability of the seal is enhanced and increased.

Regarding claim 13, Kim teaches all of the claim limitation of claim 10 above. Kim fails to teach wherein in a direction approaching the accommodating space, a thickness of the first sealed segment increases gradually. 
Kong discloses a pouch type battery having a sealed edge. Kong teaches wherein the thickness of the sealed segment increases toward the accommodating part (Kong Figure 1) such that the sealing part is not attached to the separator and the pouch stability is enhanced and increased (Kong [0046-0047]).
.



Claims 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 20110223448-hereinafter Kim) as applied to claims 3 and 10 above, and further in view of Yoo et al. (US 20170012252-hereinafter Yoo).

Regarding claim 8, Kim teaches all of the claim limitations of claim 3 above. Kim fails to teach wherein the first sealed segment is bent at least once so as to form at least one folded edge, and the at least one folded edge has a projection area on the second sealed segment.
Yoo discloses a battery cell having an outer edge sealed portion. Yoo teaches (Yoo Figure 7) wherein the sealed members are bent and projected upon each other such that the volume of the battery cell is reduced and thus optimized (Yoo [0016]).
Therefore, it would have been obvious to a skilled artisan as of the effective filing date to incorporate the teachings of Yoo into Kim’s battery such that the sealing parts can be bent and projected upon to each other to reduce and optimize the space in the battery cell.

Regarding claim 11, Kim teaches all of the claim limitations of claim 10 above. Kim fails to teach of the lengths of the sealed segments and the cavity. Kim teaches wherein the width W1 of the second sealed segment 31 is larger than a width of the first sealed segment 32 (Kim [0038]), however, the 
 “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
In this case, Kim teaches “the opening time difference may set to be large to permit emergency battery operations, and the block portions may be set to be almost simultaneously opened, in order to minimize opening impact. In other words, the amount of pressure at which each of the block portions 53a, 53b, and 53c opens can be set individually” thus making the size of W1 and W2 adjustable.



Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 20110223448-hereinafter Kim) as applied to claim 10 above, and further in view of Kong (US 20140370372) and Yoo et al. (US 20170012252-hereinafter Yoo).

Regarding claim 12, Kim fails to teach the thickness and the ratios of the sealing segments and the cavity.
Kong discloses a pouch type battery having a sealed edge. Kong teaches wherein the thickness of the sealed segment increases toward the accommodating part (Kong Figure 1) such that the sealing 
 Therefore, it would have been obvious to a skilled artisan as of the effective filing date to adjust the thickness of the first and second sealed segment of Kim’s such that the second sealed segment is thicker than the first sealed segment to increase the stability of the seal and case.
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
In this case, Kim teaches “the opening time difference may set to be large to permit emergency battery operations, and the block portions may be set to be almost simultaneously opened, in order to minimize opening impact. In other words, the amount of pressure at which each of the block portions 53a, 53b, and 53c opens can be set individually” thus making the size of W1 and W2 adjustable.


Additionally, Yoo discloses a battery cell having an outer edge sealed portion. Yoo teaches (Yoo Figures 4 and 5) that the welded portion 232, relating to the sealed portion, is thinner than the non-welded portion 231, relating to the cavity, and the thickness of a third sealed segment is the same thickness of the first sealed segment (Yoo Figure 4 and 5; T1/T4=1). Yoo teaches that the widths of the sealed lines can be adjusted to receive a desired effect (Yoo [0061];[0064]).
Therefore, it would have been obvious to a skilled artisan as of the effective filing date to incorporate the teachings of Yoo’s into Kim’s sealing battery by adjust the thickness of the cavity and the sealed segments such that a desired result is achieved.

In this case, Kim teaches “the opening time difference may set to be large to permit emergency battery operations, and the block portions may be set to be almost simultaneously opened, in order to minimize opening impact. In other words, the amount of pressure at which each of the block portions 53a, 53b, and 53c opens can be set individually” thus making the size of W1 and W2 adjustable.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J FRANCIS whose telephone number is (571)272-1021.  The examiner can normally be reached on M-Th: 7 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571)-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/A.J.F./Examiner, Art Unit 1728                                                                                                                                                                                                        
/Maria Laios/Primary Examiner, Art Unit 1727